MORGAN, 0. J.,
Dissenting. — Our inability to agree in this case is due to our failure to understand alike the sense in which the words pertinent and relevant are used in expressing the rule of absolute privilege of publication of defamatory language in judicial proceedings. The majority members have given these words the meanings usually intended by lawyers and judges when employing them in discussing the admissibility of evidence, and have thereby misled themselves into the conclusion that because the evidence mentioned in the affidavit was not newly discovered, although the language complained of was used in support of a motion for a new trial in an effort to inform the court why certain indispensable testimony -was not produced at the former hearing, that language was neither pertinent nor relevant, and was, therefore, not absolutely privileged.
These words should not be used in cases of this kind in the sense in which they are usually employed by members of the legal profession. The substance of the law upon this subject when applied to the case under consideration is that if the language employed by Drumheller in his affidavit bore legitimate relation to — that is, was published with legitimate reference to — the motion for a new trial, it was absolutely privileged, and the fact that, as a matter of law, it was incompetent to support the motion, is immaterial.
The sense in which the words in question are to be understood in eases of this kind is to be found in Maulsby v. Reif*292snider, 69 Md. 143, 14 Atl. 505, where the court of appeals, quoting from the opinion of Bramwell, J. A., in case of Seaman v. Netherclift, Law Rep., 2 Com. Pleas Div., 53, said: “I am by no means sure that the word ‘relevant’ is the best word that could be used; the phrase used by the Lord Chief Baron and the Lord Chancellor in Dawkins v. Lord Rokeby, would seem preferable, having reference, or made with reference, to the inquiry.” And again: “We cannot agree with Brett, M. R., that in a suit against counsel for slander the only inquiry is whether the words were spoken in a judicial proceeding, and if so, the case must be stopped. We quite agree, however, with Bramwell, J. A., in Seaman v. Netherclift, that ‘relevant’ and ‘pertinent’ are not the best words that could be used. These words have in a measure a technical meaning, and we all know the difficulty in determining in some eases what is relevant or pertinent. With Lord Chancellor Cairns, we prefer the words ‘having reference’ or ‘made with reference,’ or in the language of Shaw, C. J., ‘having relation to the cause or subject matter.’ ”
The supreme court of Louisiana, in Gardemal v. McWilliams, 43 La. Ann. 454, 26 Am. St. 195, 9 So. 106, said: “In this class of privileged communications, the occasion is an absolute privilege, and the only question is whether the occasion existed and whether the matter complained of was pertinent to the occasion. In judicial proceedings, both criminal and civil, great latitude is allowed parties in the pursuit of private rights, or the prosecution of crimes. Public order necessarily requires this latitude. What, then, is alleged in a judicial proceeding in the effort to enforce a private right is not to be judged by technical rules. The party attempting to enforce his right may be mistaken in his remedy; he may use language which could have been avoided. But after all, the question is one of intent.” And, quoting from Klinck v. Colby, 46 N. Y. 434, 7 Am. Rep. 360, adds: “Intent makes the libel in such a case; strong words do not.”
The supreme court of Florida, in case of Myers v. Hodges, 53 Fla. 197, 44 So. 357, said: “In the United States, according to the overwhelming weight of authority, in order that defam*293atory words, published by parties, counsel or witnesses in the due course of a judicial procedure, may be absolutely privileged, they must be connected with, or relevant or material to, the cause in hand or subject of inquiry. If they be so published and are so relevant or pertinent to the subject of inquiry, no action will lie therefor, however false or malicious they may in fact be.....We think the ends of justice will be effectually accomplished hy not extending the privilege so far as to make it an absolute exemption from liability for defamatory words wholly and entirely outside of, and having no connection with, the matter of inquiry. For why should a person be absolutely privileged to defame another in the course of a judicial proceeding by making slanderous statements wholly outside of the inquiry before the court? We i think it unnecessary to carry the doctrine so far. The ends I of justice can be effectually accomplished by placing a limit pipón the party or counsel who avails himself of his situation | to gratify private malice by uttering slanderous expressions and making libelous statements, which have no relation to, or connection with, the cause in hand or the subject matter of the inquiry.....
“In determining what is pertinent, however, much latitude must be allowed to the judgment and discretion of those who | maintain a cause in court.....We believe the true doe-I trine is to he as declared by the Supreme Court of our neighboring state of Alabama, in the case of Lawson v. Hicks, 38 Ala. 279, 81 Am. Dec. 49: ‘Words, spoken or written, in the j course of a judicial, proceeding, by the parties, or the counsel, if relevant, will not support an action for defamation; nor when irrelevant, if the speaker or writer believed that they were relevant, and had reasonable or probable cause so to bellieve; nor in any case — without proof of actual malice.’ ”
The case of Union Mutual Life Ins. Co. v. Thomas, 83 Fed. 803, 28 C. C. A. 96, differs not at all upon this point from the foregoing authorities. However, the quotation from that ease, in the majority opinion, has an opposite meaning from that which the majority members believe it to have. Had they *294understood it they would not have quoted it. with approval, or, having so quoted it, would have followed it.
Deferring to language used by a party to a judicial proceeding and relied upon as being defamatory, it is said in the quotation: “It is perhaps not necessary that it be in all cases material to the issues presented by the pleadings, but it must be legitimately related thereto, or so pertinent to the subject of the controversy that it may, in the course of the trial, become the subject of inquiry.” That sentence expresses three separate thoughts: 1. It is not necessary that defamatory language, used by a party to a judicial proceeding, in order to be absolutely privileged, be material to the issues presented by the pleadings; 2. It is necessary that it be< legitimately related thereto; or, 3, that it be so pertinent to the subject of the controversy that it may, in the course of the trial, become the subject of inquiry.
The quotation does not mean that the publication of defamatory language, in such a ease, in order to be privileged must be both legitimately related to and so pertinent to the subject of the controversy that it may, in the course of the trial, become the subject of inquiry. It means, what it says, that it must be one or the other. The foi'egoing opinion proceeds upon the theory that it must be both and uses the words legitimately related and pertinent in a sense which is in direct opposition to the first part of the quotation, to the effect that it is not necessary that such language be material to the issues presented.
The language complained of having been published in a judicial proceeding by a party' thereto it is a question for the court to decide, hot whether it is incorporated in an affidavit which is drawn with sufficient skill to meet the requirements of our statute governing new trials, but whether the statement complained of was “made with reference” or “had relation” to the application for a new trial. If the answer to this question be in the affirmative the publication is absolutely privileged ; if the answer be in the negative, it is not because of a provision of our statute making “newly discovered evidence, material for the party making the application, which lie could *295not, with reasonable diligence, have discovered and produced at the trial” a ground for a new trial, but because it is so foreign to the motion for a new trial that it was manifestly injected into the proceedings for the purpose of maligning and defaming appellant; because the language complained of constitutes “libelous statements, which have no relation to, or connection with, the cause in hand or the subject matter of the inquiry.”
In order to show that the members of the majority have taken the erroneous position that this language is actionable merely because it is not stated in such a way as to constitute ground for a new trial, although the words relied on as libelous bear legitimate relation to the motion before the court, I will change, slightly, the language introductory to the portion of the affidavit so relied on and thereby remove every objection which the majority opinion makes to the absolute privilege of its publication. These changes will be additions to the affidavit and will be indicated by italics.
“Affiant further says that prior to the trial of this action he had inquired of a number of persons if they would testify as to the value of the said ranch, but of the persons so inquired those who were familiar with the ranch said they were not and refused to testify and since the trial gave as their reasons therefor 'that the defendant Dayton was a dangerous man and had the reputation of burning up the property of his neighbors, and that they did not wish to involve themselves in any difficulty with him as they were afraid he would burn up their property or do them physical violence. It was only after the trial of this action and the general indignation of the public over the miscarriage of justice in which the said trial resulted that the plaintiff was able to secure witnesses who were willing to testify as to the value of the said land; that for obvious reasons the plaintiff has not heretofore and does not now disclose the names of such persons. ’ ’
It will not do to say in answer to this that the affidavit, so changed, is false. The demurrer admits it was false as originally drafted.
*296It is true the affidavit is insufficient as a statement of grounds for a new trial. It is also true it, and all matters contained in it, have reference and relation to the motion for a new trial- in case of Drumheller v. Dayton pending, when the affidavit was made, in the court wherein it was filed. It follows that it was absolutely privileged and that the judgment of the trial court should be affirmed.